Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 1 of 16 PageID# 590



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                                                                         %
                                       Alexandria Division


David N. Firewalker-Fields,
      Plaintiff,

V.                                                                   l:19cv626(CMH/JFA)

Sgt. Whyche,^ aE,
       Defendants.


                                   MEMORANDUM OPINION


       Proceeding pro se, Virginia state prisoner David Nighthorse Firewalker-Fields initiated

this civil action under 42 U.S.C. § 1983, alleging that officials at Sussex I State Prison ("SISP")

violated several of his constitutional rights. S^ Dkt. Nos. 16("Am. Compl."), 36-1 ("Supp.

CompL"). Several of the defendants—who are officials at SISP or within the Virginia

Department of Corrections("VDOC")—have filed a motion for summary judgment, arguing that

plaintiffs claims are unexhausted and meritless in the first instance.' See Dkt. Nos. 53-54.

Plaintiff opposes defendants' motion on procedural and merit-based grounds. See Dkt. Nos. 30,

57. As explained below, however, plaintiff has failed to properly exhaust each and every claim

raised in this action. Nevertheless, because the record does not foreclose the possibility that

administrative remedies were not available to plaintiff with respect to two claims, summaiy

judgment shall not enter as to those claims, and the relevant defendants will be directed to file a




'The defendants party to this motion are L. Wyche, V. Hill, J. Adams, E. Boone, D. Tuell, R.
Bratcher, and M. Summers. S^ Dkt. No. 54. Defendants K. Cosby, Barry Morano, Patrick
Jones, E. Witt, Ms. Mosley, and Israel Hamilton—first named in plaintiffs supplemental
complaint, see Dkt. No. 36—have not yet been served with process in this action and thus do not
join the motion. For the reasons explained in this Memorandum Opinion, plaintiff has failed to
exhaust the vast majority of his claims, rendering service on these individuals unnecessary.
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 2 of 16 PageID# 591



dispositive motion as to the merits ofthose claims or the sufficiency ofthe complaint's
allegations supporting them.

                                          I. Background

       Defendants present their recitation offacts—^which is largely structured around plaintiffs
efforts or lack of efforts to exhaust his claims—^not chronologically but in line with plaintiffs

asserted grounds for relief. This Memorandum Opinion's analysis mirrors that organization. A

list of plaintiffs claims, provided below, thus provides a useful roadmap.

   1. Sgt. Whyche, Officer Toole, Officer Bratcher, and Counselor Boone violated plaintiffs
      rights under the First and Fourteenth Amendments when they forced him to choose
      between being assigned a "purple hearing impaired ID card" or adhering to his religious
       "common fare diet."


   2. Defendants Adams and Hill violated plaintiffs rights under the Eighth Amendment by
      failing to "use the message boards in the pod to broadcast all announcements." This,
      plaintiff argues, put plaintiff at "risk of being shot, having chemical agents used on [him],
      or even having a dog used against [him] because he didn't hear the verbal commands."

   3. Defendant Hill violated plaintiffs rights under the First, Eighth, and Fourteenth
      Amendments by "threat[ening] to move [plaintiff] out of the Hearing Impaired Pod"
      "whenever [plaintiff] tr[ies] to utilize the grievance procedure."

   4. Defendants Hill and Summer violated plaintiffs rights under the First and Eighth
      Amendments by retaliating against him for verbally complaining about the "TTY phone
      being broke [sic] and not being able to use the only volume controlled phone in the pod."
      Specifically, plaintiff asserts that these defendants encouraged other inmates to harass
      plaintiff and delayed plaintiffs assignment to a bottom bunk.

   5. In violation of plaintiffs First Amendment rights, SIS? does not offer plaintiff"Friday
      Islamic Services" and has allegedly "split up""the Sunni Muslim program."

   6. Defendant Mosley violated plaintiffs rights under the First Amendment when she
      responded in the negative to plaintiffs complaint that his law library access had been
      delayed. Plaintiff argues this has interfered with his "access to courts."

   7. Defendant Witt violated plaintiffs rights under the First Amendment by "either fmd[ing]
      some fnvilous [sic] reason to reject [plaintiffs] grievance[s] or simply doesn't respond."

See Am. Compl.; Supp. Compl.
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 3 of 16 PageID# 592



         The facts that follow are drawn from (1)plaintiffs original complaint [Dkt. No. 1

("Compl.")], which, although no longer the operative pleading in this action, is verified and thus

constitutes an affidavit in support of plaintiffs position;(2) plaintiffs amended and

supplemental complaints [Dkt. Nos. 16, 36]; and the affidavits of(3)E. Witt [Dkt. No.25-1

("Witt Aff"), Dkt. No. 54-1 ("Witt Supp. Aff.")],(4)Israel Hamilton [Dkt. No. 25-1 ("Hamilton

Aff.")], and (5)J. Adams [Dkt. No. 54-2("Adams Aff.")].

1.       Claim One


         On October 7, 2018, plaintiff filed an informal complaint which stated,"I am a

documented hearing Impaired inmate. I was charged $2.00 for a Purple Hearing Impaired ID

card but have yet to receive one. Also there is nothing on my door to alert the staff." Compl.

On March 28, 2019, plaintiff filed another informal complaint, in which he again claimed that he

had not been provided "a hearing impaired sign on [his] door and hearing impaired purple ID

card."       Witt Supp. Aff., Enc. A. On May 1, 2019, plaintiff submitted a regular grievance in

which he claimed that defendant Wyche stated plaintiff would be required to choose between

receipt of his common fare diet or a purple identification card. See Witt Aff. This grievance was

denied on the basis that its subject matter did not match that ofthe informal complaint that

preceded it. Id Plaintiff could have but did not appeal that decision. Id.

         Two days later, on May 3, 2019, plaintiff submitted another informal complaint in which

he stated that he was "told that in order to receive [his] purple hearing impaired I.D. card [he

would] have to give up [his] common fare religious diet." S^ Witt Supp. Aff, Enc. A. The

record contains no evidence suggesting that plaintiff followed this informal complaint with a

regular grievance.
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 4 of 16 PageID# 593



2      Claim Two


       On May 14, 2019, plaintiff filed an informal complaint stating that he had been

prescribed a hearing aid but denied provision ofthat item by officials at SISP. The complaint

further stated that SISP had not provided him with a"XTY equipped phone or a visual message

board." Witt Supp. Aff., Enc. A. On November 8, 2019, plaintiff filed another informal

complaint in which he vaguely claimed to have been "denied access to programs, services and

accommodation in accordance with Federal [and] State ADA laws." Id. Finally, on March 1,

2020, plaintiff filed yet another informal complaint, one which claimed SISP officials "continue

to make announcements from the booth and the pod knowing [plaintiff is] hearing impaired."

Id.. Enc. D. Plaintiff filed a regular grievance with respect to this issue on March 27, 2020. Id,

Enc. E. The grievance was denied for containing insufficient information, such as the dates and

times on which the events complained of allegedly occurred. Id The Regional Ombudsman

upheld the denial of this grievance on April 13, 2020. Id

3.     Claim Three


       In Claim Three, plaintiff argues defendant Hill retaliated against him for using the

grievance process. Although plaintiff has filed a number of other complaints or grievances

alleging retaliation, see, e.g.. Dkt. No. 54-1, p. 5, those complaints do not relate to Hill.

4.      Claim Four


       In Claim Four, plaintiff asserts that defendants Hill and Summer violated his rights under

the First and Eighth Amendments by retaliating against him for verbally complaining about the

"TTY phone being broke [sic] and not being able to use the only volume controlled phone in the

pod." A review of the record demonstrates that plaintiff did not file any informal complaints or

grievances with respect to this claim.
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 5 of 16 PageID# 594



5.      Claim Five


       In Claim Five, plaintiff asserts that unnamed defendants have failed to offer plaintiff
"Friday Islamic Services" and have "split up""the Sunni Muslim program." Plaintiff filed an

informal complaint with respect to this issue on October 7, 2019, writing "I haven't had Jumah

(Friday Prayer Service)in over 90 days." Witt Supp. Aff., Enc. B. Plaintiff then filed a regular

grievance on October 31, 2019, which was denied on November 6, 2019. S^ Supp. Compl.

Plaintiffthen appealed that decision, and the decision was upheld on November 15, 2019. Id.

6.     Claim Six


       Plaintiff has filed several informal complaints with respect to his ability to access his

institution's law library. He first filed such an informal complaint on October 24, 2019, stating

that he had requested access to the law library but"was never scheduled." S^ Witt Supp. Aff.,

Enc. A. On January 29, 2020, he filed another informal complaint, requesting "daily access to

[the] law library to assist offenders in preparing their legal documents." Id. Finally, on March

11, 2020, plaintiff filed a third informal complaint with respect to his law library access, stating

that he had not been able "to use the phone or ... law libraiy since 2/16/2020." Id. Plaintiff filed

a regular grievance with respect to this issue on November 5, 2019 and appealed its denial to the

Regional Ombudsman, who upheld the denial on November 18, 2019. Supp. Compl.

 7.     Claim Seven


       In Claim Seven, plaintiff claims that defendant Witt either fails to respond or improperly

denies the grievances he files. In November 2019, plaintiff sent a letter directly to the Regional

Ombudsman stating as much. S^ Supp. Compl. That letter was received on November 13,

2019, construed as a grievance, and was denied based on plaintiffs bypassing of standard

grievance protocols. Id
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 6 of 16 PageID# 595



                                     II. Standard of Review

       "The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.

R. Civ. P. 56(a). "A dispute is genuine if a reasonable jury could return a verdict for the

nonmoving party," and "[a] fact is material if it might affect the outcome ofthe suit under the

governing law." Varietv Stores v. Wal-Mart Stores. Inc.. 888 F.3d 651,659(4th Cir. 2018).

Once the moving party has met its burden to show that it is entitled to judgment as a matter of

law, the nonmoving party "must show that there is a genuine dispute of material fact for trial ...

by offering sufficient proof in the form of admissible evidence." Id.(quoting Guessous v.

Fairview Prop. Inv'rs.. LLC.828 F.3d 208, 216(4th Cir. 2016)). In evaluating a motion for

summary judgment, a district court should consider the evidence in the light most favorable to

the nonmoving party and draw all reasonable inferences from those facts in favor ofthat party.

United States v. Diebold. Inc.. 369 U.S. 654,655 (1962).

       Ordinarily, summary judgment is inappropriate "where the parties have not had an

opportunity for reasonable discovery." E.I, du Pont De Nemours and Co. v. Kolon Industries.

Inc.,637 F.3d 435,448-49(4th Cir. 2011). Where, however,"the additional evidence sought...

would not have by itself created a genuine issue of material fact sufficient to defeat summary

judgment," a Court need not allow discovery prior to ruling on a motion for summary judgment.

See Strag v. Bd. of Trs. Craven Cmtv. Coll.. 55 F.3d 943,954(4th Cir. 1995).

                                           III. Analysis

        As stated above, plaintiffs claims read as follows:

    1. Sgt. Whyche, Officer Toole, Officer Bratcher, and Counselor Boone violated plaintiffs
       rights under the First and Fourteenth Amendments when they forced him to choose
       between being assigned a "purple hearing impaired ID card" or adhering to his religious
       "common fare diet."
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 7 of 16 PageID# 596




   2. Defendants Adams and Hill violated plaintiffs rights under the Eighth Amendment by
       failing to "use the message boards in the pod to broadcast all announcements." This,
       plaintiff argues, put plaintiff at "risk of being shot, having chemical agents used on [him],
       or even having a dog used against [him] because he didn't hear the verbal commands."

   3. Defendant Hill violated plaintiffs rights under the First, Eighth, and Fourteenth
      Amendments by "threat[ening] to move [plaintiff] out ofthe Hearing Impaired Pod"
      "whenever [plaintiff] tr[ies] to utilize the grievance procedure."

   4. Defendants Hill and Summer violated plaintiffs rights under the First and Eighth
      Amendments by retaliating against him for verbally complaining about the "TTY phone
      being broke [sic] and not being able to use the only volume controlled phone in the pod."
      Specifically, plaintiff asserts that these defendants encouraged other inmates to harass
       plaintiff and delayed plaintiffs assignment to a bottom bunk.

   5. In violation of plaintiffs First Amendment rights, SISP does not offer plaintiff"Friday
      Islamic Services" and has allegedly "split up""the Sunni Muslim program."

   6. Defendant Mosley violated plaintiffs rights under the First Amendment when she
      responded in the negative to plaintiffs complaint that his law library access had been
      delayed. Plaintiff argues this has interfered with his "access to courts."

   7. Defendant Witt violated plaintiffs rights under the First Amendment by "either fmd[ing]
      some ffivilous [sic] reason to reject [plaintiffs] grievance[s] or simply doesn't respond."

See Dkt. Nos. 16, 36-1.

       Plaintiff opposes defendants' proposed bases for summary judgment both on procedural

grounds and with respect to their merits. Procedurally, plaintiff avers that the motion for

summary judgment should be denied outright for defendants' failure to abide by this Court's July

20, 2020 Order, through which their first motion for summary judgment was denied without

prejudice to later renewal.     Dkt. No. 57. Plaintiff argues that, in that Order, this Court

ordered defendants to file any renewed dispositive motion "on different grounds."        Dkt. No.

57, p. 4.

       It is clear that plaintiff misunderstood the Court's July 20 Order. Defendants' first

motion was based on a failure to exhaust theory.       Dkt. No. 25. In the Order denying that
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 8 of 16 PageID# 597



motion, the Court explicitly stated,"[t]o the extent that defendants are still ofthe belief that

plaintiff has failed to exhaust his asserted claims, they are free to renew that argument in a
second motion for summary judgment." ^Dkt. No.49, pp. 2-3. And,contrary to plaintiffs
arguments, in the July Order, the Court made no ruling as to the validity of any ofthe affirmative

defenses stated in defendants' answer. Accordingly, plaintiffs procedural argument in

opposition to defendants' motion is factually frivolous and must be rejected. A consideration of

the merits of defendants' arguments is thus appropriate.

        Defendants' primary assertion, once more, is that plaintiff failed to exhaust the claims

raised in his complaints and that he is therefore not entitled to relief.   Dkt. No. 54. Plaintiff

counters, arguing that, although he may not have completed each stage ofthe VDOC's grievance

process with respect to each of his claims, he exhausted all "available" remedies, thereby

satisfying the Prison Litigation Reform Act's("PLRA")requirements. See Dkt. No. 57.

        The PLRA states that "[n]o action shall be brought with respect to prison conditions

under section 1983 ofthis title, or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available are

exhausted." 42 U.S.C. § 1997e(a); Woodford v. Ngo. 548 U.S. 81, 85 (2006). "[A]n

administrative remedy is not considered to have been available if a prisoner, through no fault of

his own, was prevented from availing himself of it." Moore v. Bennette. 517 F.3d 717, 725 (4th

Cir. 2008). As relevant to this case,"serious threats of substantial retaliation against an inmate

for lodging or pursuing in good faith a grievance make the administrative remedy 'unavailable,'

and thus lift the exhaustion requirement." Turner v. Bumside. 541 F.3d 1077, 1085 (11th Cir.

2008). For threats or intimidation to render administrative remedies unavailable, they must be

substantial or serious enough that they would deter a similarly situated prisoner of ordinary



                                                   8
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 9 of 16 PageID# 598



firmness from pursuing those remedies. See, e.g.. Turner. 541 F.3d at 1085; Kaba v. Stenp. 458
F.3d 678,686(7th Cir. 2006).

       Where such remedies are available, though, the PLRA requires of a prisoner "proper"
exhaustion, which demands the prisoner's "compliance with an agency's deadlines and other

critical procedural rules." Woodford. 548 U.S. at 90-91, 93. Moore. 517 F.3d at 729.

Additionally,"the language of section 1997e(a) clearly contemplates exhaustion prior to the

commencement ofthe action as an indispensable requirement, thus requiring an outright

dismissal [of unexhausted claims] rather than issuing continuances so that exhaustion may

occur." Carpenter v. Hercules. Case No. 3:10cv241-HEH,2012 WL 1895996, at *4(E.D. Va.

May 23, 2012)(quoting Johnson v. Jones. 340 F.3d 624,628(8th Cir. 2003)).^

       /.      Claim One


       In Claim One, plaintiff asserts that Sgt. Whyche, Officer Toole, Officer Bratcher, and

Counselor Boone violated his rights under the First and Fourteenth Amendments when they




^ See also Anderson v. XYZ Correctional Health Servs.. Inc.. 407 F.3d 674,677(4th Cir. 2005);
Cabbagestalk v. Ozmint. No. 9:06-3005-MBS,2007 WL 2822927(D.S.C.2007); Neal v. Goord.
267 F.3d 116, 123(2d Cir. 2001)(holding that "allowing prisoner suits to proceed, so long as the
inmate eventually fulfills the exhaustion requirements, undermines Congress's directive to
pursue administrative remedies prior to filing a complaint in federal court."), overruled on other
grounds bv Porter v. Nussle. 534 U.S. 516, 532(2002); Jackson v. Dist. of Columbia. 254 F.3d
262, 268-69(D.C. Cir. 2001)(rejecting the argument that § 1997e(a)"permits suit to be filed so
long as administrative remedies are exhausted before trial"); Freeman v. Francis. 196 F.3d 641,
645 (6th Cir. 1999)(holding a "prisoner, therefore, may not exhaust administrative remedies
during the pendency ofthe federal suit."); Miller v. Tanner. 196 F.3d 1190, 1193(11th Cir.
1999)(holding "[a]n inmate incarcerated in a state prison, thus, must first comply with the
grievance procedures established by the state department of corrections before filing a federal
lawsuit under section 1983."); Perez v. Wis. Dep't of Corr.. 182 F.3d 532, 535 (7th Cir. 1999)
(holding "a suit filed by a prisoner before administrative remedies have been exhausted must be
dismissed; the district court lacks discretion to resolve the claim on the merits, even if the
prisoner exhausts intra-prison remedies before judgment.").
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 10 of 16 PageID# 599



 forced him to choose between being assigned a "purple hearing impaired ID card" or adhering to
 his religious"common fare diet." ^       Dkt. No. 16.

        Plaintiff submitted two informal complaints and one regular grievance with respect to this
 issue. First, on March 28, 2019, plaintiff filed an informal complaint in which he claimed that he

 had not been provided "a hearing impaired sign on [his] door and hearing impaired purple ID

 card." See Dkt. No. 54-1, p. 23. On May 1, 2019, plaintiff submitted a regular grievance in

 which he claimed that defendant Wyche stated plaintiff would be required to choose between

 receipt of his common fare diet or a purple identification card. See Dkt. No. 25-1, p. 22. This

 grievance was denied on the basis that its subject matter did not match that of the informal

 complaint that preceded it. Dkt. No. 25-1, p. 23. Plaintiff could have but did not appeal that

 decision. Id

        Next, on May 3, 2019, plaintiff submitted another informal complaint in which he stated

 that he was "told that in order to receive [his] purple hearing impaired l.D. card [he would] have

 to give up [his] common fare religious diet." S^ Dkt. No. 54-1, p. 22. The record contains no

 evidence suggesting that plaintifffollowed this informal complaint with a regular grievance.




 ^ In his original complaint, which is no longer operative but was verified and is thus construed as
 an affidavit for the purposes of adjudicating the motion for summary judgment, plaintiff claimed
 to have submitted an informal complaint on October 7, 2018 that was never logged by SISP
 officials.     Dkt. No. 1. The document, which plaintiff attached, reads,"1 am a documented
 hearing Impaired inmate. 1 was charged $2.00 for a Purple Hearing Impaired ID card but have
 yet to receive one. Also there is nothing on my door to alert the staff." Id Even if this
 complaint had been logged and plaintiff completed the grievance process following its entry, it
 would not serve to exhaust Claim One as presented in plaintiffs operative complaint. This is so
 because the informal complaint appended to Docket Entry #1 does not state that staffforced
 plaintiff to choose between his ID card and his receipt ofthe common fare diet. Because this
 forced choice, not the mere deprivation of the ID card, is the basis of plaintiffs First and
 Fourteenth Amendment claims, SISP staffs failure to log the informal complaint does not rescue
 this claim from its exhaustion-related failure.

                                                   10
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 11 of 16 PageID# 600



        Based on this evidence, it is clear that plaintiff has failed to exhaust administrative

 remedies with respect to Claim One. To the extent plaintiff argues that he has salvaged his claim
 by sending informal complaints directly to the VDOC Ombudsman,see, e.g.. Dkt. No. 30-1, p.
 11, this argument is unavailing. As stated above,"section 1997e(a) clearly contemplates

 exhaustion prior to the commencement ofthe action as an indispensable requirement, thus

 requiring an outright dismissal [of unexhausted claims] rather than issuing continuances so that

 exhaustion may occur." Carpenter. 2012 WL 1895996, at *4.

        /■/.    Claim Two


        In Claim Two, plaintiff asserts that defendants Adams and Hill violated his rights under

 the Eighth Amendment by failing to "use the message boards in the pod to broadcast all

 announcements." This, plaintiff argues, put plaintiff at "risk of being shot, having chemical

 agents used on [him], or even having a dog used against [him] because he didn't hear the verbal

 commands."


        With respect to this claim, the record shows that plaintiff has filed three informal

 complaints: one on May 14, 2019, ^ Dkt. No. 25-1, p. 26; a second on November 8, 2019,

 see Dkt. No. 54-1, p. 28; 2ind a third on March 1, 2020, s^ Dkt. No. 54-1, p. 29. Plaintiff filed a

 regular grievance relevant to this issue on March 27, 2020, which was denied for containing

 insufficient information such as dates and times.      Dkt. No. 54-1, pp. 30-31. The Regional

 Ombudsman upheld the denial of the regular grievance on April 13, 2020. Id

        Based on the above, although it appears that plaintiff availed himself of every step of the

 administrative grievance process with respect to this claim, he has only done so after the filing of

 the operative complaint. Because a plaintiff must exhaust his claims prior to bringing suit, this

 claim is barred.




                                                  11
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 12 of 16 PageID# 601



 Hi.    Claim Three


        In Claim Three, plaintiff asserts that defendant Hill violated plaintiffs rights under the

 First, Eighth, and Fourteenth Amendments by "threat[ening] to move [plaintiff] out ofthe

 Hearing Impaired Pod""whenever [plaintiff] tr[ies] to utilize the grievance procedure."

        The record contains no evidence whatsoever of plaintiffs having filed a complaint with

 respect to this issue. Although plaintiff appears to have filed some complaints which allege First

 Amendment retaliation issues, see, e.g.. Dkt. No. 54-1, p. 5, those complaints do not relate to

 defendant Hill or the grievance process. It is therefore clear that this claim has not been properly

 exhausted.


        /v.     Claim Four


        In Claim Four, plaintiff asserts that defendants Hill and Summer violated his rights under

 the First and Eighth Amendments by retaliating against him for verbally complaining about the

"TTY phone being broke [sic] and not being able to use the only volume controlled phone in the

 pod." Specifically, plaintiff asserts that these defendants encouraged other inmates to harass

 plaintiff and delayed plaintiffs assignment to a bottom bunk.

        There is no evidence that plaintiff attempted to complete the administrative review

 process with respect to this claim.

         V.     Claim Five


        In Claim Five, plaintiff asserts that unnamed defendants have failed to offer plaintiff

 "Friday Islamic Services" and have "split up""the Sunni Muslim program." The record

 demonstrates that plaintiff filed an informal complaint with respect to this issue on October 7,

 2019. S^ Dkt. No. 54-1, p. 27. Plaintiff then filed a regular grievance on October 31, 2019,

 which was denied on November 6,2019. S^ Dkt. No. 36-2, pp. 6-7. Plaintiff then appealed



                                                  12
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 13 of 16 PageID# 602



 that decision, and the decision was upheld on November 15, 2019. Id Accordingly, plaintiff

 appears to have exhausted this issue but to have done so after the initiation of this suit, which

 occurred in May 2018. The case was then transferred to this Court in May 2019. Plaintiff is thus

 not entitled to relief as to this claim.

         V/.     Claim Six


         In Claim Six, plaintiff asserts that defendant Mosley violated his rights under the First

 Amendment when she denied him relief after he complained that his law library access had been

 delayed. Plaintiff argues this has interfered with his "access to courts."

         Plaintiff has filed several informal complaints with respect to his ability to access his

 institution's law library.       Dkt. No. 54-1, pp. 15, 17, 21. He appears to have additionally filed

 a regular grievance and appealed that grievance's denial to the regional ombudsman.           Dkt.

 No. 36-2, pp. 3-4. The regional ombudsman, however, did not render a final decision as to this

 issue until November 18, 2019, well after the initiation of the instant suit. Id Accordingly,

 plaintiff is not entitled to relief as to this claim.

         vii.    Claim Seven


         Claim Seven is exceptionally brief and is not supported by any specific factual

 allegations. It is not necessarily clear whether plaintiff sought to raise it as a standalone claim or

 merely sought to explain his failure to exhaust administrative remedies. It reads as follows:

         Enclosed is the attempt to properly exhaust administrative remedies at Sussex I
         State Prison. On every grievance defendant Witt either finds some fnvilous [sic]
         reason to reject the grievance or simply doesn't respond.

 Supp. Compl. pp. 4-5. Attached are several grievances that defendant Witt denied as well as a

 letter plaintiff sent to the VDOC Ombudsman, which bypassed the initial institutional grievance

 requirements. Id



                                                         13
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 14 of 16 PageID# 603



        via.     Summary ofExhaustion


        Based on the above, the record supports a finding that plaintiff has not exhausted several

 ofthe claims presented in his amended and supplemental complaints and that the claims he has

 exhausted were not exhausted until after the initiation ofthis suit. None of the seven claims

 plaintiff has raised, then, have been properly exhausted.

        Construing the record in the light most favorable to the nonmovant, however,the Court

 cannot conclude that administrative remedies were available to plaintiff with respect to Claims

 Three and Four, which allege First Amendment retaliation. Indeed, plaintiffs claims that

 defendants Hill and Summer threatened to remove him from his special housing unit and spurred

 other inmates to "make [plaintiff] suffer,"^Am. Compl. p. 5, describe circumstances that

 could well deter an inmate of ordinary firmness from filing grievances against those defendants,

 particularly an inmate similarly situated to plaintiff, one with hearing impairments potentially at

 higher risk of harm outside of specialized facilities that cater to his needs. That plaintiff was not

 overtly threatened with violence is not necessarily determinative as to the question of the

 availability of administrative procedures. ^Turner. 541 F.3d at 1084-85 (finding threat to

 transfer inmate far from his family if he filed lawsuit or grievance rendered grievance procedure

 unavailable).

        Additionally, the fact that plaintiff filed grievances with respect to other issues and other

 SISP officials does not discount a finding that remedies were unavailable to him with respect to

 Claims Three and Four. Indeed, whether an inmate of ordinary firmness would be dissuaded

 from filing grievances is an objective test, rendering plaintiffs subjective perceptions irrelevant

 to its determination. See, e.g.. Hemnhill v. New York. 380 F.3d 680,688(2d Cir. 2004).




                                                  14
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 15 of 16 PageID# 604



        On this basis, an examination of the merits of plaintiffs retaliation claims appears to be

 in order. And because it would be improper to grant summary judgment before plaintiff has had

 an opportunity to conduct discovery as to these claims, sqq E.I, du Font. 637 F.3d at 448-49

 defendants' motion will be denied without prejudice to later renewal as to these claims."*

 Plaintiff may renew discovery requests to the extent they are relevant to the questions of

 defendants Hill and Summers' alleged retaliation. With respect to all other claims, the Court

 finds that plaintiff failed to exhaust his administrative remedies and that he is therefore barred

 from relief as to those claims.^

                                           IV. Conclusion


        For the reasons stated above, defendants' motion for summary judgment will be granted

 in part and denied in part. Plaintiff will be permitted to renew discovery requests to the extent

 they are relevant to the two claims—Claims Three and Four as described above—^that remain

 live in this action. After plaintiff has had an opportunity to conduct discovery—a process

 defendants remain welcome to file any appropriate objections to—defendants will be permitted




 "* Because plaintiff has made no argument that his failure to exhaust his other claims could be
 combatted through discovery, dismissal of these claims prior to discovery processes is
 appropriate.

 ^ It is also clear that, to the extent he sought to raise Claim Seven as an independent ground for
 relief and not as an explanation of his failure to exhaust, he has failed to state a viable claim.
 Indeed, in Claim Seven, plaintiff states only that defendant Witt denies or fails to respond to his
 grievances. Inmates, though, do not have a constitutionally protected right to participate in
 prison grievance procedures in the first instance. See, e.g.. Adams v. Rice. 40 F.3d 72, 75 (4th
 Cir. 1994). See also Brooks v. Beard. 167 F. App'x 923,925(3d Cir. 2006)(holding that
 allegations that prison officials and administrators responded inappropriately to inmate's
 grievances do not establish the involvement ofthose officials and administrators in any alleged
 underlying deprivation). The Prison Litigation Reform Act requires a district court to dismiss an
 action in which a plaintiff proceeds in forma nauperis if it "determines that the action ... fails to
 state a claim upon which relief may be granted."      28 U.S.C. § 1915(e)(2)(B). Accordingly,
 finding Claim Seven without merit, the Court holds that this claim must be dismissed.

                                                   15
Case 1:19-cv-00626-CMH-JFA Document 89 Filed 03/17/21 Page 16 of 16 PageID# 605



 to renew their motion for summary judgment or file a motion to dismiss as it relates to the merits

 of or factual allegations supporting plaintiffs claims. An appropriate Order will issue alongside

 this Memorandum Opinion.



 Entered this /]71^^av of                             2021.


 Alexandria, Virginia                                             United States District Judge




                                                 16
